MEMORANDUM **
Petitioner has filed a petition for writ of mandamus pursuant to 28 U.S.C. § 1651(a) seeking an order (1) directing the United States to provide petitioner with a certified copy of his complete trial transcript and various discovery materials, and (2) declaring that the time limit for the filing of his § 2255 habeas petition has been equitably tolled. During the pendency of this appellate proceeding, the district court entered an order granting petitioner the requested relief. Accordingly, the petition for writ of mandamus is moot.
THE PETITION FOR WRIT OF MANDAMUS IS DENIED AS MOOT. NO PETITIONS FOR REHEARING WILL BE ACCEPTED. THE MANDATE SHALL ISSUE FORTHWITH.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.